Citation Nr: 0525142	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-20 946	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of hernia 
surgery.

3.  Entitlement to service connection for residuals of a 
right wrist fracture, to include arthritis.

4.  Entitlement to service connection for residuals of a left 
foot fracture, to include arthritis.

5.  Entitlement to service connection for brain concussions.

6.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from June 1973 to August 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that, in part, denied the appellant's claims 
of entitlement to service connection for a post-traumatic 
stress disorder (PTSD), a right wrist fracture, a left foot 
fracture, brain concussions, surgical repair of a hernia and 
arthritis.

In November 2004, a videoconference hearing was held between 
the RO and Washington, D.C. before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file. 

The appellant has expressed disagreement with the February 
2003 rating decision that denied service connection for loose 
teeth in addition to the claims discussed above.  The claims 
file does not contain any Statement of the Case (SOC) issued 
in response to the appellant's March 2003 Notice of 
Disagreement (NOD) relative to the loose teeth claim.  The 
Board must therefore remand that issue for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
(That issue has not been included on the title page of this 
decision because, absent a substantive appeal, the Board does 
not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).)

(The loose upper teeth issue and the issues of entitlement to 
service connection for PTSD and the residuals of hernia 
surgery are addressed in the REMAND portion of the decision 
below.)


FINDINGS OF FACT

1.  No right wrist disorder, no foot disorder, no concussion 
and no arthritis were clinically noted on the appellant's 
August 1990 service separation examination or within one year 
of service separation.

2.  Neither a right wrist fracture nor a foot fracture has 
been clinically demonstrated.

3.  There is no clinical evidence of record documenting the 
claimed concussions.

4.  There is no relationship between the appellant's claimed 
right wrist disorder, left foot disorder, concussions, or 
arthritis and his active military service.


CONCLUSIONS OF LAW

1.  The appellant does not have any concussion residual or 
wrist disorder or foot disorder that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2004).

2.  The appellant does not arthritis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he fractured his right wrist and 
his left foot while on active duty.  He also contends that he 
suffered brain concussions in service.  The appellant further 
claims that he now has arthritis of various joints that is 
related to his Navy service.  The appellant testified at his 
June 2005 Board videoconference hearing that he had fractured 
his right wrist several times, with the first time occurring 
in 1986.  He said that the alleged foot fracture was due to 
wrestling and that Navy wrestling was also responsible for 
his claimed brain concussions and arthritis.  The appellant 
further testified that he currently suffered from headaches, 
excessive worrying and memory loss that were related to his 
claimed concussions.  

Review of the appellant's service medical records does not 
reveal any diagnosis of any wrist fracture, any foot fracture 
(left or right), any concussion, or any arthritis.  In 
December 1974, the appellant was involved in a motorcycle 
accident; he complained of pain in his left hip.  He had 
abrasions on his knees, but no other injuries.  X-rays were 
normal.  In January 1975, he twisted his right ankle in a 
motorcycle accident.  In January 1977, the appellant was 
noted to have corns on both fifth toes.  In May 1977, he 
twisted his left ankle and sought treatment for complaints of 
pain in his lateral ankle and his lateral left foot.  
Radiographic examination of the appellant's left foot 
demonstrated no evidence of any fracture.  In May 1979, the 
appellant sought treatment for localized pain and blurred 
vision in the right eye that he related to a blow he had 
received on the bridge of his nose.  He reported frontal 
headaches. No diagnosis of concussion was rendered.  The 
appellant sought treatment after he twisted his left ankle in 
June 1980; physical examination was within normal limits and 
no treatment was planned.  In January 1981, the appellant 
suffered a laceration of his left eyebrow while wrestling; he 
did not have any loss of consciousness.  The appellant 
incurred a laceration over his left eye in March 1983, when 
he was struck with an elbow while wrestling.  Neurologic 
evaluation was negative.  In April 1985, the appellant 
incurred a punch injury to his right hand.  X-rays were 
negative for a fracture.  The appellant underwent various 
medical examinations for purposes of re-enlistment and sports 
participation over his 17 years of active duty.  An August 
1988 problem list did not mention any wrist, foot, concussion 
or arthritis condition.  None of these examinations, 
including his August 20, 1990 separation examination, 
resulted in any clinical findings of a foot disorder, a wrist 
disorder, symptoms of a brain concussion, or arthritis.  (The 
Board recognizes that a period of service from February 1989 
to August 1990 was characterized by the service department as 
being under other than honorable conditions.)

After service, the appellant submitted a VA Form 21-526 in 
April 1992.  He claimed a back injury in 1982, and a left 
ankle injury in 1985.  The appellant made no mention of any 
arthritis, or any wrist injury or any foot injury.  He 
subsequently underwent VA medical examinations in September 
1992; he had a normal gait, and no wrist or foot disorder or 
arthritis was diagnosed.

The appellant submitted a VA Form 21-TEST in June 1994.  He 
reported injuries of the back and feet and noted that he had 
started treatment for these conditions in November 1993.  The 
appellant did not mention any concussions, any wrist disorder 
or any arthritis.  He did not specify what the foot injury 
was.

Review of the appellant's VA medical treatment records, dated 
between January 1992 and October 2001, reveals no treatment 
for any concussions, foot fracture, wrist fracture, or 
arthritis.  In January 1992, the appellant's review of 
systems was negative.  In May 1993, he complained of neck 
pain, but no wrist or foot pain.  The only medical condition 
listed on Axis III at the time of the appellant's January 
1997 hospitalization was a cervical and left shoulder injury.  

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may also be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease began in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a) (1995).  For the 
showing of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The service medical records are negative for any treatment of 
or diagnosis of any chronic wrist or foot disorder.  The 
appellant's statements and applications for benefits do not 
include any mention of wrist, concussion, or arthritic 
problems until May 2001, and a foot problem was not mentioned 
until June 1994.  This is almost four years after the 
appellant's separation from service.  There is no competent 
medical evidence of record to establish an etiologic link 
between any wrist or foot disorder or concussion condition or 
arthritis and the appellant's active service.  Absent a 
current diagnosis indicative of disability due to concussion, 
the preponderance of the evidence is against that claim.  
With the absence of a current diagnosis of the claimed 
disorder, the evidence cannot establish a causal connection 
between the claimed disorder and service.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The medical evidence 
of record does not establish the existence of any 
relationship between the origin and/or severity of any wrist, 
foot, or arthritis condition and military service.

The Board has considered the appellant's statements that his 
claimed pathologies are the result of things that occurred 
during his active military service, in particular his 
participation on the Navy wrestling team.  These statements 
are not competent evidence of a nexus between any condition 
and the appellant's military service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence.  Nor has 
the appellant's representative. 

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's claims of service connection for a 
wrist fracture, a foot fracture, concussions and arthritis.  
As such, the evidence is insufficient to support a grant of 
service connection for these four claimed disorders.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each one of the 
appellant's four service connection claims.  Because the 
preponderance of the evidence is against these service 
connection claims, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was 
enacted.  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled as to the 
service connection claims addressed above.  VA must notify 
the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims by means of the June 
2002 letter sent to the appellant (prior to the February 2003 
rating decision at issue), as well as the discussion in the 
Statement of the Case (SOC) and the Supplemental Statement of 
the Case (SSOC).  These documents informed the appellant of 
what the evidence had to show to establish entitlement, what 
evidence was still needed and what VA's duty to assist was in 
obtaining evidence for his claims.  He was also told that he 
needed to ensure that all pertinent evidence was submitted.  
The RO provided the appellant with the text of 38 C.F.R. 
§§ 3.102 and 3.156 in the June 2003 SOC.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA, either as to the substance or the 
timing of the notice.  Therefore, VA has no outstanding duty 
to inform.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA inpatient and outpatient medical 
records were obtained and associated with the claims file.  
The appellant was afforded a Board hearing.  The appellant 
did not provide any information to VA concerning any records 
that he wanted the RO to obtain for him that were not 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  

In May 2005, the appellant was informed that he could submit 
additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp 
2005).


ORDER

Service connection for a wrist fracture, a foot fracture, 
concussions, or arthritis is denied.




REMAND

A determination has been made that additional development is 
necessary with respect to the two remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others," and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  
It is the distressing event, rather than the mere presence in 
a "combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The RO contacted United States Armed Services Center for 
Research of Unit Records (USASCRUR) asking for any available 
information that might corroborate the veteran's alleged in-
service stressors/injuries, but the efforts were documented 
as unsuccessful in part.  However, it was noted that a fire 
did occur on the appellant's ship in August 1988; the RO did 
not ask for any additional documentation, such as any 
investigative report or legal review that would be associated 
with the August 1988 fire.  The RO also did not ascertain the 
location of the appellant's ship, the USS JASON, between 
November 26, 1973, and January 25, 1974.  In addition, 
because the RO did not afford the appellant a VA psychiatric 
examination or address whether the documented fire 
constituted a stressor, there is no indication that the RO 
properly considered the holdings of the United States Court 
of Appeals for Veterans Claims (Court) in Cohen or Pentecost, 
supra.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals injured or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.

In view of the account given by the appellant of events that 
purportedly happened in service and because of the medical 
treatment that followed, the Board will ask for the RO to 
attempt to develop the record further.  Regardless of whether 
additional records are obtained, the appellant should be 
afforded a VA examination/VA medical record review to 
determine if the claimed PTSD is traceable to his period of 
active military duty.

Furthermore, review of the medical evidence of record reveals 
that, in 2001 alone, the appellant was diagnosed by various 
VA mental health personnel with depression, bipolar disorder, 
polysubstance abuse and post-traumatic stress disorder.  
Inasmuch as there seems to be conflicting information as to 
the correct diagnosis and the incidents believed to have 
triggered the disorders, a psychiatric examination would be 
helpful in adjudicating this case.

Turning to the appellant's hernia surgery claim, review of 
the appellant's service medical records reveals that, in 
August 1988, the appellant's history and physical examination 
were consistent with a right inguinal hernia.  Surgical 
intervention resulted in a finding of acute suppurative 
lymphadenitis; urethral damage was also noted.  After 
service, the appellant underwent an operation described in a 
June 2001 VA treatment note as a "re-do" of a recurrent 
direct right inguinal condition.  The RO did not obtain any 
medical opinion to ascertain if any of the appellant's 
current abdominal or genitourinary conditions are causally 
related to the pathology that led to his 1988 in-service 
abdominal surgery.  On remand, the appellant should be 
afforded a medical examination in order to obtain an opinion 
as to the etiology of his claimed condition.

The evidence of record is insufficient for the Board to 
render a decision on whether the appellant suffers from a 
psychiatric disorder and/or residuals of hernia surgery that 
are related to service.  The considerations described above 
require a search for relevant medical records, as well as 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

Finally, Board notes that, after the appellant received 
notice of the February 2003 rating decision that, in part, 
denied service connection for loose upper teeth, he submitted 
a written statement, in March 2003, wherein he disagreed with 
the denial of service connection for loose teeth.  
Nevertheless, the RO has not yet issued a Statement of the 
Case (SOC) on this issue.  In situations such as this, where 
the veteran has filed a notice of disagreement, but no SOC 
has been issued, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board should remand 
the matter to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 
38 C.F.R. § 3.159 and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
yet needed to substantiate his remaining 
claims of service connection and of what 
part of such evidence he should obtain 
and what part the RO will yet attempt to 
obtain on his behalf, including 
examinations.  He should also be told to 
provide any evidence in his possession 
that is pertinent to either of his 
remaining claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for PTSD 
or an inguinal hernia.  After obtaining 
the appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims remaining 
on appeal, if not already of record.  In 
particular, all VA inpatient and 
outpatient psychiatric treatment records 
and all inpatient and outpatient VA 
hernia treatment records (including 
surgery) from Kansas City and Leavenworth 
must be obtained.  All correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly names 
of individuals injured or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of individuals involved in the events.  
The appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

4.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA), the service 
department or other appropriate source(s) 
and request copies of the pertinent 
investigative reports or legal reviews, 
ship's logs, or any other information 
regarding activities of the ships to 
which the veteran was assigned in August 
1988, and from November 26, 1973, to 
January 25, 1974, that would provide 
information about the events related by 
the appellant.  When this information has 
been obtained, it, together with the 
stressor information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR for 
further verification, if necessary.  

5.  The RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.  

6.  After obtaining any additional 
evidence identified by the appellant, the 
RO should arrange for an examination of 
the appellant by a VA psychiatrist to 
determine whether PTSD is present, and, 
if so, whether it is linked to any 
verified in-service stressor(s).  The 
psychiatrist must review the entire 
claims file.  Psychological testing and 
evaluation necessary to determine whether 
the veteran has PTSD should be 
accomplished.  

If a diagnosis of PTSD is made, the 
examiner should specify the "stressors" 
that caused the disorder.  The examiner 
should also describe which stressor(s) 
the appellant re-experiences and how he 
re-experiences them.  If there are no 
stressors, or if PTSD is not found, that 
matter should also be specifically set 
forth.  If the appellant fails to appear 
for the examination, these questions 
should be answered by the psychiatrist 
based on a review of the claims file.

7.  After obtaining any additional 
evidence identified by the appellant, the 
appellant should be scheduled for a VA 
examination specifically to ascertain the 
medical probability that any current 
abdominal or genitourinary condition is 
the result of the pathology that 
necessitated the abdominal surgery in 
military service.  If it is determined 
that there is no relationship to any 
incident of service, the examiner should 
expressly say so and provide detailed 
reasons for said opinion.  The claims 
file must be reviewed by the examiner.

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if the examination is not 
accomplished), the examiner should 
describe to what extent, if any, the 
appellant has an abdominal or urogenital 
condition, including hernia repair or 
urethral damage or impotence, due to any 
incident of service.  Specifically, the 
examining physician should also render 
opinions, with degree of probability 
expressed, regarding whether the 
appellant's current abdominal or 
urogenital pathology is causally or 
etiologically related to military 
service, pre-or post-service trauma, or 
some other cause or causes. (It is not 
necessary that the exact causes--other 
than apparent relationship to service--be 
delineated.)

8.  Upon receipt of the VA 
examiner/reviewer reports, the RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner/reviewer for corrections or 
additions.

9.  Thereafter, after the completion of 
any indicated additional development, the 
RO should re-adjudicate the two claims 
remaining on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories and caselaw, to include 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  If either benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  Appropriate time is to 
be allowed for response.

10.  The RO should re-examine the service 
connection issue relative to loose teeth 
addressed by the veteran in his January 
2004 notice of disagreement (NOD).  If no 
additional development is required, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29 (2004), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD.  If, and only if, 
the veteran files a timely substantive 
appeal, the issue should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


